Title: To George Washington from the Board of War, 31 August 1779
From: Board of War
To: Washington, George


        
          Sir,
          War-Office [Philadelphia] August 31. 1779.
        
        In consequence of Mr Boudinot’s information handed to us by your Excellency in May last, relative to a Mr Hallet, then Chaplain to the Confederacy, he was brought before us and examined. We found he had formerly recd from your Excellency recruiting orders to raise an independent company; which not being able to effect, he was about January 1778 discharged, after settling his accounts, as appears by Mr Tilghman’s certificate. These papers he seems to have carried about with him with an expectation that under the sanction of your Excellency’s name and authority he might pass unsuspected, and have it in his power to perpetrate any mischievous designs with greater security. Upon a close examination he confessed, That in April 1778 he voluntarily went into New-York, and on the very day of his arrival took the oath of allegiance to the King of Great Britain. His pretence for going in was, that he heard his family on Long-Island was distressed by the enemy on his account, and he wanted to bring them off. He justified his taking the oath by saying he made a reservation, or did not mean what he repeated; and seriously avowed the abandoned principle, that such a cause (the distress of his family) would justify taking any oath, provided he made a mental reservation—He shewed us a certificate or order of an officer on Long Island,

that he was to remain there unmolested, being under his Majesty’s protection.
        Upon our stating these matters to the marine committee they discharged him from the Confederacy; and thinking him a dangerous person we sent him to Goal. The movements of the enemy & your army immediately afterwards obliged us to let him lay there. Last week we caused him to be delivered to Lt Colo. Washington to convey to your Excellency, from whence if you thought proper he might be sent to Governor Clinton, as we deemed him guilty of a high offence against the laws of the state of New York of which he is a subject.
        We have just obtained from Mr Boudinot copies of two depositions concerning Hallet, which we inclose. Mr Boudinot in his letter of the 19th inst. referring to Hallet, says, “He is a dangerous fellow, I believe. Dr William Burnet of the Medical department can give the best account of him, of any person I know of.” We have the honour to be, with great respect, your Excellency’s most obedt servts
        
          By order of the BoardTim: Pickering
        
      